Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 7/6/2022, with respect to claims 14-18, 20-24 have been fully considered and are persuasive.  The 103 Rejection of claims 14-18, 20-24 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18, 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 14, 20, the last limitation: “wherein the data transmission and reception is maintained until the target base station releases the data transmission and reception after receiving the RRC reconfiguration message from the source base station.”, is not supported by the applicant’s specification. Particularly, the specification fails to disclose the target base station releases the data transmission and reception after the target base station receiving the RRC reconfiguration message from the source base station (Emphasis added). Does the applicant mean the target base station releases the data transmission and reception after the UE receiving the RRC reconfiguration message from the source base station? The applicant is suggested to clearly define the limitation in accordance with the applicant’s specification to better reflect the claimed invention.
Depending claims 15-18, 21-24 are being rejected with the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vesterinen et al. (Pub No.: 2015/0055620) discloses a device, communicates with a terminal in association with at least a first other device, using at least two carriers, wherein at least a first carrier towards the terminal is established from the device and at least a second carrier is established towards the terminal from the first other device. The device receives a report indicative of a connection quality of the first carrier, responsive thereto issues a request for handover of the first carrier towards a second device, sends relocation information in relation to the first carrier towards the first other device, and only after sending that relocation information, commands the terminal to perform a handover of the first carrier to the second device. Such device, in cooperation with other devices, accomplishes an optimized handover in terms of a primary component carrier relocation from a serving eNB towards a target eNB, while a secondary component carrier is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464